Appellant was convicted of the offense of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for the term of ten years.
There are but few questions apparent calling for comment.
Requested written charges not predicated on a consideration of all the evidence in the case are always properly refused. Hadley v. State, 23 Ala. App. 382, 125 So. 899; Parris v. State, 18 Ala. App. 240, 90 So. 808; Rikard v. State, 209 Ala. 480,96 So. 412; Edwards v. State, 205 Ala. 160, 87 So. 179.
Appellant's written requested charges 1, 4, 5, and 6 were of this type, and were refused without error.
His written, requested, and refused charge 24 was properly refused because of the use of the word "supposition." Brasher v. State, 21 Ala. App. 255, 107 So. 230.
The evidence as to appellant's guilt vel non was conflicting. Hence, there was no error in refusing the requested general affirmative charge, to find in his favor.
Written refused charge 9, requested by appellant, was properly refused because of its omission, as a predicate, of some of the essential elements of self-defense.
We discover no prejudicial error in any of the rulings on the taking of testimony, each of which involved only an elementary proposition of law. And there being none in the record, the judgment of conviction is affirmed.
Affirmed.